Citation Nr: 0007531	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of an 
acoustic neuroma, including facial disfigurement, facial 
palsy, vision problems, loss of memory, headaches and head 
pain, hearing loss, tinnitus, dizziness, and problems with 
movement.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a compensable initial rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This case was the subject of a July 1999 hearing before the 
undersigned Board member.

The veteran's July 1999 Board hearing testimony gives rise to 
a claim for service connection for tearing of the right eye, 
to include as secondary to her service-connected allergic 
rhinitis.  This matter is referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for allergic 
rhinitis is addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  The veteran had a bicycle accident in which she injured 
her head during service.

2.  The veteran alleges exposure to substantial noise during 
service.

3.  There is no competent medical evidence of a nexus between 
the veteran's residuals of acoustic neuromas and her period 
of active duty service. 

4.  The claim for service connection for a skin disorder is 
not plausible. 


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of an 
acoustic neuroma including facial disfigurement, facial 
palsy, vision problems, loss of memory, problems with 
dizziness and movement, headaches and head pain, hearing 
loss, and tinnitus is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law -- Well Grounded Claims

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  If 
the veteran has not presented a well-grounded claim, her 
appeal on the pertinent issues must fail and there is no duty 
to assist her further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Acoustic Neuroma and Residuals

The veteran seeks service connection for an acoustic neuroma 
and associated residuals, to include facial disfigurement, 
facial palsy, vision problems, memory loss,  headaches and 
head pains, hearing loss, tinnitus, and dizziness and 
problems with movement.  She points to an inservice bicycle 
accident in which her head was struck, and noise exposure 
during service while working in a sewing room, as causes of 
the acoustic neuroma which was discovered in September 1985.

A report of medical history obtained at the time of the 
veteran's enlistment in the Navy related that she suffered 
from motion sickness.  Service medical records of treatment 
in March 1974 show that while riding a 10-speed bicycle, the 
veteran hit a chuck hole or bump on the street and 
"spilled" her bike.  She had right ear abrasion and 
bleeding.  She complained of pain in the right shoulder, left 
hand, and low back.  She had pain with range of motion of her 
right shoulder.  The left hand was dirty where she fell on it 
to hold her balance.  She also complained of headache and 
vertigo with standing.  X-rays of the right shoulder and left 
hand were taken and were negative.  Diagnoses included 
contusion and abrasion of the right shoulder, lumbar muscle 
spasms, and abrasion of the right ear.  Her ear was cleaned 
and she was prescribed medication. 

Records of treatment, hospitalization and surgery at the 
Naval Hospital in Oakland, California from September 1985 to 
November 1985 show that the veteran was discovered to have an 
acoustic neuroma after a sudden onset of left ear hearing 
loss.  The acoustic neuroma was removed during a suboccipital 
craniectomy in October 1985.  Postoperatively she had facial 
palsy, no hearing in the left ear, and she had only partial 
ability to close her left eye.

In a letter dated in January 1994, C. G. Fitch, M.D., 
practicing in internal medicine, wrote that the veteran 
sustained a head injury in 1974 while on active duty in the 
United States Navy.  He wrote that an acoustic neuroma was 
discovered in 1985 which had probably been present for a good 
number of years before being discovered.  He asserted that 
trauma has been mentioned as a possible etiology for acoustic 
neuroma, raising the possibility that the veteran's acoustic 
neuroma may be service connected.

In a June 1995 review of the veteran's case, a VA physician 
noted the veteran's history of a bicycle accident in 1974 
with blunt head trauma to the head and face, and right ear 
abrasion.  He noted that she was diagnosed and treated for 
left acoustic neuroma in 1985.  He reviewed numerous 
references, and noted that etiologic relationships existed 
between acoustic neuroma and noise trauma, and between 
acoustic neuroma and genetic factors.  He asserted that no 
reference reported any etiologic relationship between 
acoustic neuroma and blunt head trauma.  He quoted a passage 
from one treatise that "[t]here was little difference 
between cases and controls in their experience of head 
injuries during the three decades before AN diagnosis."

It is documented in the service medical records that the 
veteran sustained an injury to her head when she fell off her 
bicycle during service.  Furthermore, she presently has many 
residuals of an acoustic neuroma which was surgically removed 
in 1985.  Thus, the first and second elements of a well-
grounded claim have been satisfied.  In support of her claim, 
the veteran has submitted numerous medical treatises 
describing acoustic neurome, and its etiology.  These reports 
are very general in nature and do not discuss the specifics 
of the appellant's claim.  She has also submitted a January 
1994 statement from Dr. Fitch containing the opinion that 
"trauma has been mentioned as a possible etiology for 
acoustic neuroma, raising the possibility that the veteran's 
acoustic neuroma may be service connected."  Dr. Fitch's 
statement regarding trauma and acoustic neuroma appears to be 
a general medical statement and does not address the 
specifics of the veteran's case.  In addition, his use of the 
term "may" suggests some tentativeness in his opinion.  A 
medical opinion expressed in terms of "may," also implies 
"may not" and is too speculative to establish a plausible 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); accord 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  

After reviewing the claims folder, the Board finds that the 
veteran's claim for service connection for residuals of 
acoustic neuroma is not well grounded because there is no 
competent medical evidence of a nexus between the veteran's 
present residuals and her period of active duty service.  
Absent evidence of a relationship, the claim is not well 
grounded.  Epps, 126 F.3d at 1468.        

The veteran maintains that her present disabilities are 
related to inservice incidents and noise exposure; she is 
competent to relate and describe symptoms, but is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a determination of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for residuals of acoustic neuroma.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete her application for service 
connection for residuals of acoustic neuroma, she should 
submit competent medical evidence that relates the disorder 
in some way to service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80.   


Skin Rash

A service medical record of treatment in August 1975 shows 
that the veteran was treated for a skin rash.  The treating 
physician's impression was ampicillin rash versus viral rash.  
The ampicillin was discontinued and she was prescribed 
Benadryl.

The veteran's March 1976 service discharge examination was 
negative for history or clinical evaluation of a skin rash.

During a June 1993 VA examination, the veteran complained of 
a skin rash.  She reported that she developed red bumps all 
over her body in 1973, and reported recent similar episodes 
about once every six months, the most recent being in July or 
August 1992.  Upon physical examination, there was no rash 
evident on her body, though there were some mild acne 
changes.  The only diagnosis rendered pertaining to the 
veteran's skin was mild acne.  

During a June 1995 RO hearing, the veteran described a rash 
which she would get every once in a while.  She said it was 
the same rash every time.  She said when she would seek 
medical treatment, the rash would be gone by the time she saw 
the doctor.  She described strong itching.  She said the rash 
covered her whole body.  She contended it was related to her 
allergies. 

During her July 1999 Board hearing, the veteran described a 
skin rash which comes and goes.  She indicated that the skin 
rash episodes began during service.  She said the rashes came 
and went fairly quickly, and that she had not sought medical 
treatment for the rash since service.  She said she thought 
the rash usually occurred on the warmer parts of her body, 
such as under her arms.  She also described bumps on her face 
which occurred on a weekly basis.  

In the present case, there is no medical evidence of a 
current rash and no medical nexus evidence linking the 
claimed recurrent rashes to a disease or injury incurred or 
aggravated during active service.  Accordingly, the claim for 
service connection for a skin disability must be denied as 
not well grounded.  Caluza;  Epps.



ORDER

Service connection for a skin disorder is denied.

The claim for service connection for residuals of an acoustic 
neuroma, including facial disfigurement, facial palsy, vision 
problems, loss of memory, problems with dizziness and 
movement, headaches and head pain, hearing loss, and tinnitus 
is denied.



REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

The Board finds that there is no sufficient medical evidence 
of record for purposes of rating the veteran's allergic 
rhinitis.  There is no sufficiently explicit discussion of 
the presence or absence of those conditions reflected in the 
rating criteria.

Pursuant to 38 C.F.R. § 19.9, the Board finds that further 
development of the evidence is necessary and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates with respect to any 
record of treatment of all health care 
providers, VA or private, who have 
evaluated or treated her for allergic 
rhinitis from May 1993 forward.  After 
obtaining any required releases from the 
veteran, the RO should request copies of 
all indicated records which have not been 
previously obtained or determined to be 
unavailable.

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current manifestations of 
her service-connected allergic rhinitis.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should set forth all objective 
findings regarding this disability.  The 
examiner should obtain a history and note 
the presence or absence of each of the 
following:  atrophy of the intranasal 
structure;  secretion;  crusting and 
ozena;  anosmia;  polyps;  and whether 
there is greater than 50 percent 
obstruction of the nasal passage on both 
sides, or complete obstruction on one 
side.  The examiner should also address 
the effect of the veteran's allergic 
rhinitis on her ability to perform 
routine functions and her ability to 
work. 

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to report 
for the examination in order that she may 
make an informed decision regarding her 
participation in the examination.

5.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If a report does 
not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal.  The 
claim for service connection for allergic 
rhinitis should be considered under both 
the former and the revised rating 
criteria for disability of the 
respiratory system. 

If the benefits sought on appeal are denied, then the 
appellant and her representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The purposes of this REMAND are to obtain clarifying medical 
information and to ensure that the veteran is afforded due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



